Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4929 Filed 04/24/21 Page 1 of 13

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039 R Eq C a IVE D

SUBJECT: JUDICIAL NOTICE - NEW DEVELOPMENT

 

DATE: 04/24/2021 07:17:00 AM MAY 05 2091
Case No.: 2:13-cr-20600 PAUL D. BORMAN
UNITED STATES DISTRICT COURT U.S. DISTRICT JUDGE

EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA )
Plaintiff,

Vv. Hon. Paul D. Borman

FARID FATA, )
Defendant. )

JUDICIAL NOTICE TO THE COURT

1- Defendant Farid Fata ("Fata"), respectfully submits this Judicial Notice as new MRSA (Methicillin Resistant
Staphylococcus Aureus) outbreak now erupts in his housing unit at FCI Williamsburg.

FCI Williamsburg is experiencing a new outbreak of MRSA resistant to antibiotics that recently affected inmates
with systemic generalized skin infections, fever, requiring hospitalizations of inmates in Fata's housing unit
that Fata is aware of. Fata has developed skin boils over his left arm and was exposed to two inmates with MRSA in his
housing unit (Exhibit A). Fata is enclosing the electronic email request that he has sent to the Warden on April 8, 2021,
after Unit Team held an “emergency town hall" regarding the emerging new skin infections in his housing unit. Fata's
request email for guidance to the warden explains the serious conditions and poor sanitation under which inmates are
housed in the UNICOR UNIT, where Fata is housed (Exhibit B). Fata's request to the warden for guidance and resources
with respect to the new outbreak of MRSA skin infections in his housing unit triggered the prison administration to
institute intermittent lockdown over the past two weeks to allow the "Safety Department” sanitize the housing unit,
Unit Team to launch weekly walk-thru inspections (Exhibit C), and health Services to distribute in the Bulletin Board
to all inmates:

(a) MRSA Fact Sheet (Exhibit D) and

(b) BOP's Patient Education Sheet on hand washing to prevent further spread of MRSA (Exhibit D).

At this time, Fata's housing unit hosts 128 men or inmates and includes 6 phones, 5 computers, and 10 showers, five
of the ten showers are out of order (Exhibit B).
2- United States v. Sweet, 2021 U.S. Dist. LEXIS 69177 (E.D. Mich. Apr. 7, 2021):

In 2008, Roger Sweet plead guilty in state and federal courts. In Michigan, he plead guilty to second degree homicide-

~ f=

 
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4930 Filed 04/24/21 Page 2 of 13

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B
wane nent ee ne eee eee ee newer eee nee e ne nee nee nen ee eennee peeeeceeeee

murder of his wife and was sentenced to 15-30 years. He also plead guilty to first degree criminal sexual assault and
was sentenced to 10-17 years. In Eastern District of Michigan, he plead guilty to the sexual exploitation and was
sentenced to 262 months with a release date in December 2037.
Roger Sweet suffers from chronic kidney disease. He contracted COVID-19 and received the Moderna Vaccine. The
district court "expressed skepticism at the government's reinfection argument". According to the government, the
chances that Sweet would contract the virus again were remote. Although the Court agreed with the government that
recovering from COVID-19 and being fully vaccinated decreases one's likelihood of severe COVID symptoms, recent
data reveals that the threat of severe illness or death from COVID-19, while diminished, is nevertheless reali. The Court
found that in Michigan alone, 246 fully vaccinated persons contracted COVID-19 between January 2021 and March 2021.
This means that even if Fata receives the COVID vaccine in prison as the government assumed, in and of itself does
not prevent compassionate release. Fata has reiterated throughout the proceedings of his renewed motion of
compassionate release that he should be released to receive the COVID vaccine in Michigan as the vaccine is not available
to him in BOP custody. Upon release, Fata should be followed by a medical team that can monitor him for the development
of allergic reaction to the COVID vaccine and treat him if allergy occurs as recommended by Dr. Jack Goldberg, M.D. FACP,
in his expert opinion to this Court dated April 2, 2021 after he had reviewed the March 26, 2021 BOP Clinical encounter.
Accordingly, Fata will sequester at and be confined to his release residence as he is neutropenic and
immunocompromised and can still be at risk to develop breakthrough infections with COVID-19 and its variants after
receiving the COVID vaccine. i.e. there is no safe heaven for Fata except for his confinement at his release residence as
he remains at risk, though diminished, to develop COVID-19 and its variants after his future COVID vaccination because

of his immunocompromised status.

Respectfully Submitted, . 2 y df
Sy, ; 20.
Farid Fata feud fale Apik /

# 48860-039

FCI Williamsburg
P.O. Box 340
Salters, SC 29590
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4931 Filed 04/24/21 Page 3 of 13

 

EXHIBIT A
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4932 Filed 04/24/21 Page 4 of 13

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039

TO: Provider

SUBJECT: ***Request to Staff*** FATA, FARID, Reg# 48860039, WIL-A-B
DATE: 04/23/2021 07:31:54 AM

To: MEDICAL PROVIDER
Inmate Work Assignment: UNICOR

Dear medical provider,

After the emergency town hail that Unit Team held regarding the outbreak of skin infections or MRSA in my housing unit,

| have been in contact with two inmates here in my housing unit who suffered MRSA without initially knowing their history:

the first inmate (not to mention names) had MRSA in his foot was hospitalized and received intravenous antibiotics, and the
second inmate was initially hospitalized for generalized skin boils...

The main reason | am sending this email is because over the past 5-6 days, | developed skin boils over my left arm, they were
red and inflamed. | have used topical antibiotic from commissary twice a day. | am monitoring the progress.

Should | be concerned ? | PLAN TO CONTINUE THE TREATMENT FOR 10 DAYS, but and are there other treatments
available to

consider ?

Please advise
Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4933 Filed 04/24/21 Page 5of 13

EXHIBIT B
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4934 Filed 04/24/21 Page 6 of 13

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039

TO: Warden

SUBJECT: ***Request to Staff*** FATA, FARID, Reg# 48860039, WIL-A-B
DATE: 04/08/2021 10:11:38 AM

To: Warden
inmate Work Assignment: unicor

Dear Warden or Assistant Warden (IMPORTANT 3),

| am housed in the Unicor Unit 1BL, where Unit Manager, Mrs. Bufkin, has just held an Emergency Town Hall meeting
addressing the high occurence of new skin infections seen in numerous inmates, possibly due to poor sanitation, hygiene,

and the crowded conditions we are housed in this unit (upper tier showers are not fixed, inmate cells full of black mold...,
absence of hand sanitizers in the unit ...etc). We have recently recovered from COVID-19 outbreak but many inmates including
myself remain immunocompromised at risk to develop further infections.

But what we truly need is guidelines from Health Services Administration and Medical Unit regarding standard sanitation
measures required to prevent these infections.

Can you ask Health Services Administration and the medical unit here at FCI Williamsburg to send the inmate population
basic guidance for the prevention and treatment of these infections. Honestly, we feel anxious as we are left alone without
guidance, and sick calls are provided only late in the process after these infections become severe enough to warrant medical

attention.

Thank you for your prompt intervention and understanding
Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4935 Filed 04/24/21 Page 7 of 13

EXHIBIT C
|
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4936 Filed 04/24/21 Page 8 of 13

   

free U.S. Department of Justice
i CRY oC

Federal Bureau of Prisons
Federal Correctional Institution, Williamsburg

Salters, South Carolina

 

April 13, 2021

MEMORANDUM FOR INMATE POPULATION

FCI WILLIAMSBURG, SOUTH CAROLINA

FROM: Unit Manager

SUBJECT: Weekly Inspections

According to the Admission & Orientation Manual dated May 1, 2020,
“Rooms: Monday through Friday, rooms must be clean and ready for
inspection from 7:30 a.m. to 4:00 p.m.”

 

Staff will be reviewing each cell for:

1)

A properly made bed

Top of locker clear of all items, except for religious material and
clock

Third locker is empty, third cork board is not used, and that there
is nothing on the top of the third bunk

All commissary items stored in locker .

Photos that are displayed on the cork board are inside the frame of
the cork board

No items are in or covering the vents

No clothes lines in the cell

No items are blocking the windows

During the walk-thru inspections, it is expected that:

All the televisions will be off
All inmate chairs will be stacked neatly at the back of the cell
The common area will be clear of chairs, filled trash bags, and
laundry/food bins
No inmates will be in the showers
All inmates will be properly dressed in their uniform with their
shirts tucked in and buttoned up
All inmates will be standing by their cells

a) Inmates will be quiet during the inspections

b) Inmates will not have anything in the hands (food, books,

cups, etc.)
c) Inmates will not have radios on or earphones on

~f-
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4937 Filed 04/24/21 Page 9 of 13

EXHIBIT D
 

Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4938 Filed 04/24/21 Page 10 of 13

FEDERAL BUREAU OF PRISONS
Patient Education Sheet

Hand Washing Patient Information

Things to Know:

Keeping hands clean through improved hand hygiene is one of the most important steps we
can take to avoid getting sick and spreading germs to others. Many diseases and
conditions are spread by poor hand washing. You can take action by practicing hand
hygiene regularly and others will follow from your practice as well.

Indications for washing your hands:

e Before eating

After using the bathroom

After sneezing, coughing, or blowing your nose

Before preparing or handling food

After handling garbage

After handling surfaces that many people touch, such as doorknobs

Things to Do:

—

. Get your hands wet. Turn the water on and evenly rinse your hands in warm water.
Hot water does not remove germs better than warm water.

. Use soap. Any type of soap will work.

. Work up lather. Scrub on both sides of your hands, in between your fingers, and

your wrists. Remember to wash around and under your fingernails.

4. Wash your hands for about 15-20 seconds. This is just about the time it takes to
sing a chorus of “Happy Birthday.” Be sure and rub your hands vigorously, and don’t
rinse off the soap right away.

Give it time to do its job and give you time to get soap everywhere it should be. A
good tip is to use rotational rubbing, backwards and forwards with clasped fingers
from your right hand in your left palm and vice versa.

5. Rinse your hands thoroughly. Place them under running water with your hands
pointed downward but not touching the sink. This removes both the soap and the
bacteria that were on your hands. .

6. Dry your hands with a clean towel. Paper towels are more sanitary for drying your
hands than cloth towels. If you use cloth towels, launder them regularly.

7. Use a towel to turn off the faucet, particularly in a shared bathroom. Use a paper

towel, your elbow, or your forearm.

G® bd

 
Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4939 Filed 04/24/21 Page 11 of 13

What is MRSA?

MRSA stands for methicillin-resistant Staphylococcus aureus, a type of bacteria that is resistant
to several antibiotics.

Who is at risk?

Anyone can get MRSA. The risk increases with activities or places that involve crowding, skin-
to-skin contact, and shared equipment or supplies. Some of the people who carry MRSA can go
on to get a MRSA infection. Non-intact skin, such as when there are abrasions or incisions, is
often the site of an MRSA infection. Athletes, daycare and school students, military personnel in
barracks, and those who receive inpatient medical care or have surgery or medical devices
inserted in their body are at higher risk of MRSA infection.

How can I prevent a MRSA Infection?
You can take these steps to reduce your risk of MRSA infection:

¢ Maintain good hand and body hygiene. Clean hands often, and clean your body regularly,
especially after exercise.

e Keep cuts, scrapes, and wounds clean and covered until healed.

e Avoid sharing personal items such as towels and razors.

e Get care early if you think you might have an infection.

What are symptoms of MRSA Infection?

The symptoms of a MRSA infection depend on the part of the body that is infected. For example,
people with MRSA skin infections often can get swelling, warmth, redness, and pain in infected
skin. In most cases it is hard to tell if an infection is due to MRSA or another type of bacteria
without laboratory tests that your doctor can order. Some MRSA skin infections can have a fairly
typical appearance and can be confused with a spider bite. However, unless you actually see the
spider, the irritation is likely not a spider bite.

Most S. aureus skin infections, including MRSA, appear as a bump or infected area on the skin
that might be:

red

swollen

painful

warm to the touch

full of pus or other drainage
accompanied by a fever

 
Case 2:13-cr-20600-PDB-DRG ECF No. 324, PagelD.4940 Filed 04/24/21 Page 12 of 13

What if I see these symptoms ?

You cannot tell by looking at the skin if it’s a staph infection (including MRSA).

Getting medical care early makes it less likely that the infection will become serious.

If you experience the signs and symptoms of MRSA:

Contact your healthcare provider, submit a sick call request in TruLincs

Do not pick at or pop the sore.

Cover the area with clean, dry bandages until you can see a healthcare provider.
Clean your hands often.

How do I prevent the spread of MRSA?

Keep your wounds covered with clean, dry bandages until healed.
Follow your healthcare provider’s instructions about proper care of the wound. Pus from
infected wounds can contain MRSA.

Do not pick at or pop the sore.

Throw away bandages and tape with the regular trash.

Clean your hands often.

You and others in close contact should wash hands often with soap and water, especially:

after changing a bandage

after touching an infected wound

after touching dirty clothes

Do not share personal items such as towels, washcloths, razors, and clothing,
including uniforms.

Wash laundry before use by others and clean your hands after touching dirty
clothes. Routine laundry procedures and detergents will make clothes, towels, and linens safe
to wear or touch.

 

—1la-
Case 2:13-cr-2@§00-PDB-DRG ECF No. 324, PagelD.4941 Filed 04/24/21 Page 13 of 13

# 4 88 6o- 034

FCL Wi Nias burg g os

P.0. Bex 340 we
Salters, Sc 2
e fe
aS mink nt

   

* TIME

LE (Cs

SEN SI TivEe *

AL MATL

 

 

Henerable Paul dD, Berman

OPP ice of the ClecK
theodore | ein Us, Court House 7
a2 \ West Lafayette BLVD — Kotm 564

Detroit | Michigan Ly p22 Lo
